Appellant was convicted in the Criminal District Court of Travis county of keeping and permitting to be kept premises for the purpose of manufacturing and storing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
There is no brief on file for appellant, notwithstanding which we have carefully through all the numerous bills of exception and complaints which we find in the record.
Appellant asked for a postponement of the trial until motions for new trials in cases against his brother could be heard and granted. The refusal was no error. It is not shown that upon a hearing the motions were granted, and it is reasonable to conclude they were not. The exceptions to the court's charge do not show to have been presented at the proper time and are further believed by us to be without merit. Special charges Nos. 10 and 11 were given. We have examined the other charges asked and find them either covered by the main charge or not supported by testimony, and we do not believe error appears in the refusal of any of them.
We have examined and considered each of the numerous bills of exception and are of opinion that a discussion of none of them would be and said to the profession nor clarity any point of practice. None of them manifest error. Several bills are attempted to be proven by bystanders. Each of said bills is proved up only by two bystanders, which is not sufficient. Osborne v. State, 56 S.W. Rep. 54. Said bills are further defective in not sufficiently showing that the trial court refused to approve them. Landrum v. State, 37 Tex. Crim. 666; Johnson v. State, 59 S.W. Rep. 900.
The court heard evidence on the presentation of the motion for new trial sought because of misconduct of the jury, and his action in refusing said motion presents no abuse of the discretion confided to him in such matters. We do not think the evidence need be set out. It amply showed both the manufacture and storage of intoxicating liquor or premises controlled by appellant and his brother.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.